FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, September 19, 2014 Ger. Gen. N° 80/2014 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador Bernardo O’Higgins 1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10 under Securities Market Law N°18,045, and as established under General Norm N°30 of the Superintendence, duly authorized on behalf of Enersis S.A., I hereby inform you of a significant event: Attached is a copy of a Significant Event published today by Endesa, S.A., the holding company of Enersis S.A., domiciled in the Kingdom of Spain, regarding the summoning of an Extraordinary General Shareholders’ Meeting, already announced in Significant Event published on September 17, 2014. The following significant event includes two reports issued by Bank of America Merrill Lynch and Deutsche Bank. Sincerely yours, c.c.: Bolsa de Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Banco Santander Santiago – Bond Holders Representative Depósito Central de Valores In accordance with article 82 of the Securities Market Law, ENDESA, S.A. (the “Company” or “Endesa”), hereby submits the following SIGNIFICANT EVENT On September 17, 2014, the Board of Directors of ENDESA, S.A. (“ENDESA” or “Company”) resolved to convene the Extraordinary General Shareholders’ Meeting, to be held in Madrid, at its registered offices located at calle Ribera del Loira no. 60, on October 21, 2014, at 12:30 p.m. in single call, in accordance with the following. Agenda 1. Review and approval, as the case may be, of the sale to Enel Energy Europe, Single-Member Limited Liability Company (Sociedad Limitada Unipersonal) of (i) 20.3% of the shares of Enersis, S.A. which are held directly by ENDESA and (ii) 100% of the shares of Endesa Latinoamérica, S.A. (holding 40.32% of the capital stock of Enersis, S.A.) currently held by Endesa, for a total amount of 8,252.9 million Euros. 2. Review and approval, as the case may be, of the proposed division and transfer of share premiums and merger reserves, and of the partial transfer of legal and revaluation reserves (Royal Decree-Law 7/1996), to voluntary reserves. 3. Review and approval, as the case may be, of the distribution of an Extraordinary dividend of 7.795 Euros gross per share (i.e. a total of 8,252,972,752.02 Euros) charged to unrestricted reserves. 4. Review and approval, as the case may be, of the ratification, reappointment, and appointment of members of the Board of Directors for the period established in the Bylaws: 4.1. Ratification of the appointment by co-optation of Mr. Francesco Starace and of his reappointment as shareholder-appointed director of the Company. 4.2. Appointment of Mr. Livio Gallo as shareholder-appointed director. 4.3. Appointment of Mr. Enrico Viale as shareholder-appointed director. 5. Delegation to the Board of Directors to execute and implement resolutions adopted by the General Meeting, as well as to substitute the powers it receives from the General Meeting, and the granting of powers to the Board of Directors to raise such resolutions to a public deed and to register and, as the case may be, correct such resolutions. Filing of Claims In accordance with Article 519.2 of the Spanish Capital Corporations Law (Ley de Sociedades de Capital), shareholders who represent at least five percent of the capital stock may file substantiated claims regarding topics included, or which should be included, on the Agenda for the General Meeting. This right may be exercised by attestable notice which must be received at the Company’s registered offices, calle Ribera del Loira,no. 60, 28042-Madrid, written out to the attention of the Secretary of the Board of Directors, within five days following publication of this official meeting notice. Intervention of Notary Public at the Shareholders’ Meeting The minutes of the Extraordinary General Shareholders’ Meeting shall be drawn up by a Notary Public who is a member of the Madrid Association of Notaries Public, as so requested for this purpose by the Board of Directors, in accordance with the provisions of Article 203 of the Spanish Capital Corporations Law in connection with Article 101 of the Mercantile Registry Regulations, Article 35 of the Corporate Bylaws, and Article 22 of the General Meeting Regulations. Right to Attend and Public Request for Proxy Shareholders whose shares are recorded in the relevant book-entry ledger at least five days in advance of the meeting being held and who hold the relevant attendance card may attend the Extraordinary General Shareholders' Meeting. The shares of ENDESA are represented through the book-entry system, as a consequence of which attendance, voting and proxy cards shall be issued and provided by the financial institutions participating in IBERCLEAR in which the shareholders have their shares deposited, without prejudice to the certificates of standing issued in accordance with the entries of the accounting ledger of the pertinent responsible or member institution. Each shareholder entitled to attend may be represented at the Extraordinary General Shareholders’ Meeting by means of another person, in accordance with the provisions on this subject matter set forth in Articles 184 and 185 of the Spanish Capital Corporations Law, the Corporate Bylaws, and the General Meeting Regulations. In the case of proxies sent to the Company or granted in favor of a member of the Board of Directors, whether directly or through the entities acting as custodian of the shares or entrusted with recording the book-entries in relation thereto, the following rules shall apply, unless otherwise directed by the appointing shareholder: 1. Unless otherwise indicated by the shareholder appointing a proxy, the proxyholder shall be deemed to have specific instructions to vote in favor of the proposals made by the Board of Directors on the topics on the Agenda for the meeting and against all proposed resolutions not made by the Board of Directors. 2. In the event that the person to whom the proxy is delegated is not named, said proxy shall be deemed to be granted to the Chairman of the Audit and Compliance Committee, who shall be an independent director. 3. If the proxyholder so appointed has a legally defined conflict of interest in voting on any of the proposals which, on or off the Agenda, are submitted to the Extraordinary General Shareholders’ Meeting, the proxy shall be deemed to be delegated to the Chairman of the Audit and Compliance Committee, who shall be an independent director, unless otherwise directed by the appointing shareholder. 4. Likewise, the delegation of powers extends to topics that may be submitted to a vote of the Extraordinary General Shareholders' Meeting even though they are not included on the Agenda for the meeting. In this case, and except as indicated otherwise by the appointing shareholder, the proxyholder shall vote for whatever would be in the best interests of the appointing shareholder. In accordance with the provisions of Articles 523 and 526 of the Spanish Capital Corporations Law, it is hereby notified that the Chairman, Managing Director, Director-Secretary, and all the external shareholder-appointed Directors have a conflict of interest with regard to the first item on the Agenda. It is further notified that the Director Mr. Francesco Starace has a conflict of interest with regard to item 3 4.1 on the Agenda (ratification of appointment by co-optation and reappointment as member of the Board of Directors). Furthermore, the Directors may incur in a conflict of interest situation according to Article 526.1(a) - (d) of the Spanish Capital Corporations Law with regard to potential issues which may arise outside of the Agenda, as provided by Law. In this case, the proxy, unless otherwise expressly indicated, shall be deemed granted to the Chairman of the Audit Committee, who shall be an independent director. Finally, it's indicated that in the event that the appointed proxyholder is legally subject to a conflict of interest with regard to voting on any of the proposals which, whether on the Agenda or not, are submitted to the General Meeting, the proxy shall be considered delegated to the Chairman of the Audit and Compliance Committee, who shall be an independent director. In accordance with Article 11 of the General Meeting Regulations, financial intermediaries who have standing as shareholders but who also act on behalf of various clients may divide their vote in such a manner that allows them to abide by the instructions received. Right to Information In accordance with the provisions of Articles 272 and 518 of the Spanish Capital Corporations Law, the shareholders may, immediately and free of charge, examine at the registered offices of or obtain from the Company the following texts and documentation: 1. Announcement of Call to Meeting 2. The total number of shares and voting rights on the date of the meeting. 3. Full text of proposed resolutions raised by the Board of Directors and presented to the Extraordinary General Shareholders’ Meeting in relation to the various Agenda items. 4. Directors' Report justifying the proposals developed under items one and three of the Agenda of the Extraordinary General Shareholders' Meeting. 5. The fairness opinions issued by Merrill Lynch Capital Markets España, S.A., S.V. and Deutsche Bank, S.A.E related to the proposal received from Energy Europe, S.L.U. to acquire (i) 20.3% of the shares of Enersis, S.A. and (ii) 100% of the shares of Endesa Latinoamérica, S.A. (holds 40.32% of the capital stock of Enersis, S.A.). 6. The professional profile and biographies of the directors whose ratification, reappointment, and appointment is proposed during the Extraordinary General Shareholders' Meeting. 7. Model attendance, proxy, and distance voting cards. 8. Rules on distance voting and proxies. All texts and documentation relating to the Extraordinary General Shareholders' Meeting may be consulted and obtained on the company’s website www.endesa.com. Likewise, the shareholders are informed that the General Shareholders' Meeting may be followed through said website. In accordance with the provisions of Articles 197 and 520 of the Spanish Capital Corporations Law and Article 9 of the General Meeting Regulations, shareholders may request information or clarification that they consider necessary, or ask questions which they consider relevant to the topics included on the General Meeting Agenda, provided that such request is made in writing during the period starting on the date the notice of meeting is published and ending seven days, inclusive, before the date on which the meeting is to be held in single call. In addition, within the same period and in the same manner, shareholders may make written requests for clarification regarding any publicly accessible information 4 provided to the Spanish Securities Market Commission (Comisión Nacional del Mercado de Valores) by the Company since the last General Meeting was held. Information requests must be made in accordance with the rules established in Article 9.3 of the General Meeting Regulations and may be made by either delivering or mailing the request to the registered offices of the Company at the following address: ENDESA, S.A. (JUNTA GENERAL EXTRAORDINARIA DE ACCIONISTAS - EXTRAORDINARY GENERAL SHAREHOLDERS' MEETING), CALLE RIBERA DEL LOIRA, NO. 60, 28042-MADRID.Information requests may also be made electronically through the Company's website (www.endesa.com) by accessing the Extraordinary General Shareholders' Meeting link and selecting "Shareholders' Right to Information." Those requests where the electronic document through which the information was requested includes either the recognized electronic signature of the requesting party or some other form of electronic signature which, by resolution previously adopted to such effect, the Board of Directors considers satisfies adequate guarantees of authenticity and identification of the shareholder exercising his right to information, shall be considered admissible. The shareholder shall be responsible for proving the sending of the request to the company in due time and form. Delivery of Documentation For the convenience of the shareholders and in order to avoid crowds at the entry door of the premises where the Extraordinary General Shareholders’ Meeting will be held, the delivery of the documentation referred to in the previous section shall take place, subject to presentation of the attendance card, at the registered offices of the Company, located at c/ Ribera del Loira, no. 60, 28042-Madrid, from 9:00 a.m. to 2:00 p.m. and from 4:00 p.m. to 6:00 p.m., Monday to Thursday, and from 9:00 am to 2:00 p.m. on Fridays, up until the day before the General Meeting. RULES ON DISTANCE VOTING AND PROXIES The Board of Directors of ENDESA has decided, in accordance with the provisions of Article 31 of the Corporate Bylaws and Article 21 of the General Meeting Regulations, that at this Extraordinary General Shareholders’ Meeting, the following rules on the subject of distance voting and proxies shall apply as from the date of publication of the pertinent meeting notice: 1. VOTING THROUGH MEANS OF DISTANCE COMMUNICATION ENDESA shareholders entitled to attend and vote may cast their vote on Agenda items of the Extraordinary General Shareholders’ Meeting through distance communication and prior to the General Meeting being held, in the terms contemplated by the Spanish Capital Corporations Law, Article 31 of the Corporate Bylaws, and Articles 10 and 21 of the General Meeting Regulations. 1.1 Means for Casting a Distance Vote Valid means of distance communication for casting a distance vote are as follows: (i) Electronic Means In order to cast a distance vote by electronic communication with the Company, ENDESA shareholders must do so through the Company’s webpage (www.endesa.com) by accessing the the Extraordinary General Shareholders’ Meeting link and entering the "Distance Voting and Proxy" section. In accordance with the provisions of the Bylaws and the General Meeting Regulations, the mechanism for casting a vote by electronic means must afford due guarantees of authenticity and identification of the shareholder exercising the voting right. The guarantees which the Board of Directors deems adequate in order to ensure the authenticity and identification of the 5 shareholder exercising his or her voting right are, in accordance with the provisions of Article 21 of the General Meeting Regulations, the recognized electronic signature and the advanced electronic signature, in the terms provided by Law 59/2003, of December 19, on electronic signatures, provided that they are based on a recognized electronic certificate issued by the Spanish Public Certification Authority (Autoridad Pública de Certificación Española - CERES), a body of the Spanish National Mint (Fábrica Nacional de Moneda y Timbre), and of which there is no record of revocation. Those shareholders with an electronic signature that meet the aforementioned requirements and who can be identified through such signature, as well as those shareholders who hold an electronic National Identity Card (DNIe), may cast their vote on Agenda items of the Extraordinary General Shareholders’ Meeting through the Company’s website (www.endesa.com) by following the procedure established therein. (ii) Postal Service In order to cast a distance vote by postal service, shareholders must complete and sign the “Distance Voting by Mail” section on the physical attendance, proxy or distance voting card issued by the entity participating in IBERCLEAR in which they have their shares deposited. Once the attendance, proxy and distance voting card has been filled out and the “Distance Voting by Mail” section signed, the shareholder may send the card: 1. By postal service to the following address: ENDESA, S.A. (JUNTA GENERAL EXTRAORDINARIA DE ACCIONISTAS– EXTRAORDINARY GENERAL SHAREHOLDERS’ MEETING ), CALLE RIBERA DEL LOIRA, NO. 60, 28042-MADRID. 2. Using the “postage-paid” envelope, if any, accompanying the card. 3. By courier service, equivalent to the postal service, to the address indicated above. 4. By delivery of the completed and signed card to the entity participating in IBERCLEAR at which his or her shares are deposited. In the event that the attendance card issued by the entity participating in IBERCLEAR does not include a section dedicated to “Distance Voting by Mail,” a shareholder who wishes to vote remotely by mail must download a copy of the Distance Voting Card from ENDESA’s website (www.endesa.com), print out a hard copy, and complete and sign it, together with the attendance card issued by the entity participating in IBERCLEAR. Once both cards have been completed and signed, the shareholder shall send them: 1. By postal service to the following address: ENDESA, S.A. (JUNTA GENERAL EXTRAORDINARIA DE ACCIONISTAS– EXTRAORDINARY GENERAL SHAREHOLDERS’ MEETING ), CALLE RIBERA DEL LOIRA, NO. 60, 28042-MADRID. 2. By courier service, equivalent to the postal service, to the address indicated above. 3. By delivery of the completed and signed card to the entity participating in IBERCLEAR at which his or her shares are deposited. 2. DELEGATION OF PROXY BY MEANS OF DISTANCE COMMUNICATION ENDESA shareholders may delegate their proxy through distance communication prior to the Extraordinary General Shareholders’ Meeting being held under the terms contemplated by the Spanish Capital Corporations Law, Article 31 of the Corporate Bylaws, Article 21 of the General Meeting Regulations, and those set forth above in this official meeting notice. 2.1 Means for Delegating Proxy Valid distance means of communication for delegation of proxy are as follows:6 (i) Electronic Means To grant a proxy by electronic communication with the Company, ENDESA shareholders must go to the Company’s website (www.endesa.com), access the Extraordinary General Shareholders' Meeting link, and select the “Distance Voting and Proxy” option. In accordance with the provisions of the Bylaws and the General Meeting Regulations, the mechanism for casting a vote by electronic means must afford due guarantees of authenticity and identification of the shareholder exercising the voting right. The guarantees which the Board of Directors deems adequate in order to ensure the authenticity and identification of the shareholder exercising his or her voting right are, in accordance with the provisions of Article 21 of the General Meeting Regulations, the recognized electronic signature and the advanced electronic signature, in the terms provided by Law 59/2003, of December 19, on electronic signatures, provided that they are based on a recognized electronic certificate issued by the Spanish Public Certification Authority (CERES), a body of the Spanish National Mint, and of which there is no record of revocation. Those shareholders with an electronic signature meeting the specified requirements and who can be identified through such signature, as well as those shareholders who hold an electronic National Identity Card (DNIe), may delegate their proxy through the Company’s website (www.endesa.com) by following the procedure established therein. A shareholder who delegates his or her proxy electronically is required to notify the appointed proxyholder of the proxy so delegated. When the proxy is delegated to a Director or to the Secretary of the Board of Directors of ENDESA such notice shall be deemed to be given by means of the receipt of such electronic proxy by ENDESA. On the date and at the venue of the Meeting, the designated proxyholders must identify themselves with their National Identity Card (DNI) or Passport, and as the case may be, together with a copy of the electronic proxy, so that the Company can check the proxy granted to them.
